THE CHIEF JUSTICE
delivered the opinion of the Court.
There is some difficulty in coming to a satisfactory conclusion, as to the point of time when the contract was executed, and the plaintiff having taken the receipt in his own name, has contributed much to embarrass, the question. The statute authorizes the transfer of cotton receipts, and imposes heavy penalties on gin holders for not delivering cotton to the legal holder of such receipts.a But if the contract was complete on the delivery of the cotton in question, the receipt could not control it. The gin holder had notice of the contract, and if he had been sued on his receipt, it would have been competent for him to have proved, that the cotton did not belong to the holder of the receipt. The cotton was delivered by .the order of the defendants. They exercised ownership over it in directing it to be ginned and baled; they furnished the bagging and rope. It appears then that they considered that the delivery at the gin executed the contract. We are not authorized to infer that, by taking the receipt in his own name, the plaintiff had in view any thing else than a fair settlement with the defendants. The receipt was evidence of the quantity of cotton that he had delivered. If after delivering, he had taken it from the gin, he would have been liable to the defendants, not on the contract, but for the value of the cotton. The judgement must be affirmed.
Judge Gayle, having presided on the trial in the Court below, and Judge White having been of counsel, did not

 Laws Ala. 6r,68